t c memo united_states tax_court michael e napoliello petitioner v commissioner of internal revenue respondent docket no filed date edward m robbins jr for petitioner halvor n adams iii mark o’leary and harry j negro for respondent memorandum opinion kroupa judge this partner-level matter is before the court on the parties’ cross-motions for summary_judgment under rule respondent issued petitioner an affected items deficiency_notice deficiency_notice after no partner contested 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated the partnership-level determinations in a notice of final_partnership_administrative_adjustment fpaa issued to ad fx trading fund llc partnership there are two issues for decision the first issue is whether respondent issued petitioner a valid deficiency_notice under section a a i we hold that the deficiency_notice is valid and we have jurisdiction because the deficiency is attributable to an affected_item requiring partner-level factual determinations the second issue is whether the deficiency_notice is invalid because the fpaa violated due process by failing to provide petitioner adequate notice of the dollar_figure deficiency in his federal income taxes dollar_figure million deficiency we hold that the deficiency_notice is valid because the determinations in the fpaa adequately put petitioner on notice that respondent had finally determined adjustments to the partnership return we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment for the reasons discussed i preliminaries background the facts we recite are included in the parties’ stipulation of facts and accompanying exhibits matters admitted in the 2the parties agree that it was conclusively determined at the partnership level that ad fx trading fund llc is a sham that is disregarded for federal tax purposes we use the terms partnership partner and related terms for convenience pleadings or motions or uncontested facts presented in the parties’ oral arguments we treat the facts as true solely for purposes of deciding the parties’ motions not as findings_of_fact for this case see fed r civ p a 106_tc_441 n affd without published opinion 139_f3d_907 9th cir ii petitioner’s transactions this case is one of many before the court involving so- called son-of-boss tax_shelters packaged by various law and accounting firms petitioner participated in the tax_shelter to create a large artificial capital_loss in to offset a dollar_figure million capital_gain resulting from the sale of petitioner’s percent interest in a hollywood promotions agency with jason moskowitz known as u s marketing promotions inc petitioner resided in california at the time he filed the petition petitioner engaged in several transactions involving the partnership to create a cumulative basis of approximately dollar_figure million in securities_partnership securities that were purchased by the partnership for dollar_figure first petitioner contributed dollar_figure million in exchange for his interest in a single-member limited_liability_company mn trading llc mn trading then petitioner through mn trading used the dollar_figure million to purchase two pairs of offsetting long and short foreign_currency options the first involving the euro and the 3see generally 128_tc_192 and notice_2000_44 2000_2_cb_255 for a general description of similar transactions japanese yen and the second involving the u s dollar and the euro the transactions involved purchased options with premiums of dollar_figure million each long options and sold options with premiums of dollar_figure million each short options petitioner then contributed his interest in mn trading in exchange for an percent interest in the partnership about a month later petitioner withdrew from the partnership and received cash and the partnership securities for his partnership_interest he sold the partnership securities shortly thereafter for dollar_figure and reported a dollar_figure loss dollar_figure million capital_loss in connection with the sale on his form_1040 u s individual_income_tax_return for petitioner calculated this loss by allocating to the partnership securities his claimed outside_basis in the partnership at the time of his withdrawal less cash received petitioner included the premiums of the long options in determining his outside_basis in the partnership but he did not decrease his basis in the partnership to reflect the partnership’s assumption of the short options iii partnership-level determinations respondent issued petitioner a notice_partner in the partnership the fpaa for as a result of the partners’ participation in the tax_shelter the fpaa adjusted several partnership items for to zero including amounts reported as capital contributions distributions of property other than money interest_expense distributions of money and net_loss in addition respondent made several determinations in the exhibit a--explanation of items exhibit a these determinations include among other things that the partnership was not a partnership in fact the partnership was a sham that lacked economic_substance and its only purpose was tax_avoidance all transactions the partnership entered into should be treated as being entered into directly by the partners and any purported losses resulting from the tax_shelter were not allowable as deductions no partner timely filed a petition to contest the determinations in the fpaa iv respondent’s partner-level determinations respondent timely issued petitioner the deficiency_notice determining the dollar_figure million deficiency in petitioner’s federal_income_tax for this deficiency resulted from adjustments to income of dollar_figure in capital_gain or lo sec_5 and dollar_figure in itemized_deductions respondent also determined that the dollar_figure cost_basis petitioner claimed in the partnership securities was reduced to dollar_figure the price the partnership exhibit a--explanation of items is attached as an appendix 5respondent disallowed the dollar_figure capital_loss relating to the partnership securities and allowed dollar_figure of unrelated net short-term_capital_losses 6the itemized_deductions adjustment is a computational statutory adjustment required under sec_68 resulting from an increase in petitioner’s adjusted_gross_income due to respondent’s capital_gains adjustments 7respondent originally determined that the partnership’s cost_basis in the securities was dollar_figure respondent now continued paid for the partnership securities on the date of purchase respondent did not determine penalties or additions to tax because petitioner had disclosed his participation in the tax_shelter as part of an agreement with respondent under internal_revenue_service announcement 2002_1_cb_304 petitioner timely filed a petition for redetermination of the deficiency with this court the parties presented oral arguments before this court with regard to the cross-motions for summary_judgment petitioner argued in his summary_judgment motion that respondent’s determinations in exhibit a particularly that the partnership was a sham and lacked economic_substance were not partnership items that were conclusively determined at the partnership level petitioner has conceded however that the fpaa here is materially identical to the fpaa in petaluma fx partners llc v commissioner t c __ __ slip op pincite where we held a determination that a partnership is a sham disregarded for tax purposes is a partnership_item accordingly petitioner has abandoned this argument discussion we have pending cross-motions for summary_judgment and must decide whether to grant either motion petitioner does not dispute that the tax_shelter in which he participated was a sham and he raises only procedural arguments continued concedes that the partnership’s actual cost_basis was dollar_figure in defense to collection petitioner’s arguments present two issues for decision the first issue is whether we have jurisdiction over the deficiency determined in the deficiency_notice because it is attributable to affected items requiring partner-level determinations we conclude that we do have jurisdiction the second issue is whether the fpaa violated the notice requirement of due process we conclude that it did not we begin by discussing the standard for summary_judgment we then turn to the court’s jurisdiction to redetermine the dollar_figure million deficiency and petitioner’s tax_liability finally we address petitioner’s due process argument i summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a we may grant a summary_judgment motion where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir this case is ripe for summary_judgment because all of the relevant facts are undisputed and a decision may be rendered as a matter of law ii general tefra procedures we now turn to our jurisdiction in affected items deficiency_notice cases this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent provided by statute see sec_7442 114_tc_519 our jurisdiction to redetermine a deficiency in tax depends on a valid deficiency_notice and a timely filed petition gaf corp subs v commissioner supra pincite a taxpayer to whom a deficiency_notice has been sent can generally petition this court for a redetermination of the deficiency sec_6213 special rules apply however for certain partnerships and their partners partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of income deductions and other tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 to provide consistent treatment of partnership items among partners in the same partnership and to ease the substantial administrative burden that resulted from duplicative audits and litigation see petaluma fx partners llc v commissioner supra at __ slip op pincite under the tefra rules partnership items are determined in partnership-level proceedings while nonpartnership_items are determined at the individual partner level sec_6221 97_tc_575 a partnership_item is any item required to be taken into account for the partnership’s taxable_year to the extent regulations specify it is an item more appropriately determined at the partnership level than the partner level sec_6231 partnership-level determinations also impact certain items of individual partners these are referred to as affected items and their resolution depends on partnership-level determinations sec_6231 87_tc_783 affected items cannot be tried as part of a partner’s personal tax case until the partnership-level proceeding has concluded maxwell v commissioner supra pincite iii the parties’ arguments the parties agree that the deficiency_notice is valid and we have jurisdiction in this partner-level case only if the deficiency procedures of subchapter_b of chapter deficiency procedures apply as provided under section a a respondent argues that we have jurisdiction under section a a i because the deficiency is attributable to an affected_item and requires partner-level factual determinations petitioner makes two counterarguments that the requirements of section a a i have not been met and therefore respondent was required to directly assess the tax rather than issuing the deficiency_notice first petitioner argues that the deficiencies are attributable to a partnership_item outside_basis rather than an affected_item second petitioner argues that even if the deficiency is attributable to an affected_item respondent should have directly assessed the tax because respondent was not required to make partner-level factual determinations we disagree with both of petitioner’s arguments and address them each in turn iv deficiency attributable to an affected_item this court has repeatedly held that we lack jurisdiction in a partner-level proceeding involving nonpartnership_items to redetermine a deficiency or any portion thereof attributable to the tax treatment of a partnership_item 100_tc_367 this court may not redetermine a partner’s distributive_share of partnership losses in a partner-level proceeding we now decide whether the dollar_figure million deficiency is attributable to a partnership_item respondent determined in the deficiency_notice that petitioner’s cost bases in the partnership securities were the actual amounts the partnership paid for the securities and allocated no additional costs to the securities respondent then disallowed both the dollar_figure million capital_loss petitioner reported from the sale of the securities and certain itemized_deductions to determine the dollar_figure million deficiency respondent adjusted petitioner’s bases in the partnership securities as a result of the determinations in the fpaa that the partnership is disregarded as a sham and all of the partnership’s transactions are treated as being engaged in directly by the partners these determinations are partnership items see petaluma fx partners llc v commissioner t c at __ slip op pincite we do not have jurisdiction to revisit these determinations as they were conclusively determined when no partner contested the determinations in the fpaa see 93_tc_562 see also 95_tc_243 palmer v commissioner tcmemo_1992_352 affd without published opinion 4_f3d_1000 11th cir petitioner ignores the determinations in the deficiency_notice and argues that the deficiency is attributable to petitioner’s outside_basis in the partnership which he argues is a partnership_item we recently held that we may determine a partner’s outside_basis at the partnership level in limited circumstances where the partnership is disregarded as a sham in a partnership-level proceeding petaluma fx partners llc v commissioner supra petitioner asserts that if his outside_basis in the partnership is zero then his bases in the partnership securities are zero and we lack jurisdiction to redetermine the deficiency because it is attributable to a 8generally the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner’s interest shall be an amount equal to the adjusted_basis of such partner’s interest in the partnership reduced by any money distributed in the same transaction sec_732 partnership_item outside_basis see bradley v commissioner supra pincite petitioner’s argument is misplaced affected items are defined to include any item to the extent that it is affected by a partnership_item sec_6231 we hold that petitioner’s bases in the partnership securities are affected items because they result from the conclusive partnership-level determinations disregarding the partnership as a sham and treating all of the partnership’s transactions as being engaged in directly by the partners v affected items that require partner-level determinations petitioner argues in the alternative that we still lack jurisdiction even if the deficiency is attributable to an affected_item because no partner-level determinations were necessary to determine the dollar_figure million deficiency under section a a i respondent counters that the deficiency_notice was necessary because determination of the deficiency requires partner-level determinations we agree with respondent there are two types of affected items petitioner asserts that his bases in the partnership securities are of the first type which requires a strictly computational adjustment to record the change in a partner’s tax_liability resulting from the proper treatment of partnership items sec_6231 see 108_tc_1 computational affected items include those items on a partner’s return that vary if there is a change in the individual partner’s adjusted_gross_income for example the threshold dollar limit for the medical_expense_deduction under sec_213 sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date once the partnership-level proceedings are completed the commissioner is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice see sec a brookes v commissioner supra pincite petitioner’s dollar_figure million deficiency is not attributable to this purely computational type of affected_item instead it falls within the second type of affected_item one that is dependent upon factual determinations that are made at the individual partner level see brookes v commissioner supra pincite respondent was required to make partner-level factual determinations regarding petitioner’s losses from the sale of the distributed partnership securities for example respondent needed to determine among other things the number and identity of securities petitioner received from the partnership the price at which petitioner sold the respective securities and any other associated allowable costs of the sale see 129_tc_11 sec_301 a - 1t a temporary proced admin regs fed reg date because the normal deficiency procedures apply to affected items that require partner-level determinations we hold that the deficiency_notice is valid and we have jurisdiction to redetermine the deficiency see sec a a i vi the deficiency we have determined that we have jurisdiction to redetermine the dollar_figure million deficiency and we do so now respondent disallowed the reported dollar_figure million capital_loss in determining the deficiency in addition respondent argues that he properly disallowed dollar_figure million in alleged transaction costs related to the partnership we focus now on disallowing any capital_loss the parties agree that it was conclusively determined at the partnership level that the partnership is a sham without economic_substance and is disregarded for tax purposes petitioner concedes that there can be no outside_basis in a disregarded partnership petaluma fx partners llc v commissioner t c at __ slip op pincite accordingly petitioner had no outside_basis in the partnership to attach to the assets he received from the partnership in purported liquidation of his interest under sec_732 and petitioner’s bases in the partnership securities cannot be inflated by his purported outside_basis in the partnership petitioner is considered instead to have purchased the partnership securities directly as determined in the fpaa see sec_1_701-2 income_tax regs accordingly petitioner’s cumulative basis in the partnership securities is dollar_figure the partnership’s cost_basis on the date the partnership purchased the securities under sec_1011 and sec_1012 petitioner sold the partnership securities for dollar_figure subtracting the dollar_figure sale price from the dollar_figure cost creates a dollar_figure loss respondent disallowed this loss because he determined that petitioner had no profit_motive under sec_165 for entering into the stock transaction and that the stock transaction lacked economic_substance see 982_f2d_163 6th cir affg tcmemo_1991_449 845_f2d_746 7th cir affg 85_tc_127 813_f2d_293 9th cir affg 85_tc_127 petitioner does not contest respondent’s determinations instead petitioner raises only procedural arguments in which he admits that he did not recognize a loss on the sale of the partnership securities we conclude that petitioner has conceded this issue accordingly we uphold respondent’s determination disallowing the loss we now turn to the dollar_figure million transaction costs that petitioner alleges are deductible under sec_162 or sec_212 ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business are generally deductible sec_162 similarly the ordinary and necessary expenses paid for the production management or maintenance_of_property_held_for_the_production_of_income may also be deductible sec_212 petitioner is required to have profit as a primary objective instead of tax savings to take deductions under these sections however see 934_f2d_573 9petitioner argues he had no bases in the partnership securities and therefore could not recognize a loss on their sale 5th cir affg tcmemo_1989_687 490_f2d_218 7th cir 315_f2d_731 9th cir affg tcmemo_1961_256 looney v commissioner tcmemo_1985_326 affd without published opinion 810_f2d_205 9th cir we conclude that petitioner did not have a profit_motive but entered into the partnership solely to create a large artificial capital_loss to lower his tax_liability further petitioner may not deduct costs incurred to implement a transaction that lacks economic_substance new phoenix sunrise corp v commissioner t c __ __ slip op pincite we conclude that petitioner’s participation in the partnership cannot form the basis of any deductions because the partnership is disregarded as a sham without economic_substance see 29_f3d_98 2d cir affg 100_tc_271 accordingly we hold that respondent properly disallowed these deductions vii notice requirements of due process we now address petitioner’s final argument petitioner argues that the deficiency_notice is invalid because the fpaa did not provide petitioner with fair notice and violated his right to due process of lawdollar_figure petitioner admits he received the fpaa but argues that it did not provide him adequate notice that his no person shall be deprived of life liberty or property without due process of law u s const amend v failure_to_file a petition would conclusively preclude him from contesting an approximately dollar_figure million deficiency we disagree that there is a due process violation a fundamental requirement of due process is notice reasonably calculated under all the circumstances to inform interested parties of the pendency of the action and afford them an opportunity to present their objections 339_us_306 due process is flexible however and calls for such procedural protections as the particular situation demands 408_us_471 tefra’s notice provisions generally safeguard due process rights by providing partners with notice of the partnership_adjustment and an opportunity to participate in the partnership- level proceeding see 131_f3d_1289 9th cir brookes v commissioner t c pincite an fpaa need not be in any particular form and any statements or computations in or attached to the fpaa may be considered in determining its validity see generally clovis i v commissioner 88_tc_980 an fpaa must however provide minimal notice to the taxpayer that the internal_revenue_service irs has finally determined adjustments to the partnership return 95_tc_610 clovis i v commissioner supra pincite an fpaa is not required to notify partners of their individual tax deficiencies at the partner level as petitioner contends respondent notified petitioner in the fpaa’s exhibit a that the partnership is disregarded for tax purposes that all transactions engaged in by the partnership are treated as engaged in directly by its partners and that the partners would not be allowed to inflate their bases in the partnership to eliminate gain petitioner received the fpaa and had the opportunity to file a petition at the partnership level contesting respondent’s determinations in the fpaa petitioner chose not to do so petitioner waited until the partner-level proceeding instead to argue that the fpaa did not provide him adequate notice he makes this argument despite the multiple determinations in the fpaa that disallow all tax benefits of the tax_shelter petitioner’s participation in a complicated basis- inflating tax_shelter belies his naivete petitioner purchased a packaged tax_shelter involving several sophisticated transactions to avoid paying taxes on a dollar_figure million gain he received the advice of multiple professionals including counsel regarding this purchase he later disclosed his participation in this tax_shelter to avoid paying additions to tax or penalties we conclude that the fpaa provided fair and reasonable notice to petitioner that the irs had finally determined adjustments to the partnership return and did not violate petitioner’s right to due process of law viii conclusion we conclude that respondent is entitled to judgment as a matter of law accordingly we shall grant respondent’s motion for summary_judgment and deny petitioner’s motion for summary_judgment in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and order and decision will be entered appendix exhibit a - explanation of items it is determined that neither ad fx trading fund llc nor its purported partners have established the existence of ad fx trading fund llc as partnership as a matter of fact even if ad fx trading fund llc existed as a partnership the purported partnership was formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners the formation of ad fx trading fund llc the acquisition of any interest in the purported partnership by the purported partner the purchase of offsetting options the transfer of offsetting options to a partnership in return for a partnership_interest the purchase of assets by the partnership and the distribution of those assets to the purported partners in complete_liquidation of the partnership interests and the subsequent sale of those assets to generate a loss all within a period of less than months had no business_purpose other than tax_avoidance lacked economic_substance and in fact and substance constitutes an economic sham for federal_income_tax purposes accordingly the partnership and the transactions described above shall be disregarded in full and any purported losses resulting from these transactions are not allowable as deductions increases in basis of assets are not allowed to eliminate gain or increases to the adjusted_basis of partnership interests to circumvent the loss limitation of sec_704 are not allowed for federal_income_tax purposes it is determined that ad fx trading fund llc was a sham lacked economic_substance and under sec_1_701-2 of the income_tax regulations was formed and availed of in connection with a transaction or transactions in taxable_year a principal purpose of which was to reduce substantially the present_value of its partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code it is consequently determined that a the ad fx trading fund llc is disregarded and that all transactions engaged in by the purported partnership are treated as engaged in directly by its purported partners this includes the determination that the assets purportedly acquired by ad fx trading fund llc including but not limited to foreign_currency options were acquired directly by the purported partners b c d the foreign_currency option s purportedly contributed to or assumed by ad fx trading fund llc are treated as never having been contributed to or assumed by said partnership and any gains or losses purportedly realized by ad fx trading fund llc on the option s are treated as having been realized by its partners the purported partners of ad fx trading fund llc should be treated as not being partners in ad fx trading fund llc contributions to ad fx trading fund llc will be adjusted to reflect clearly the partnership’s or purported partners’ income it is determined that the obligations under the short positions written call options transferred to ad fx trading fund llc constitute liabilities for purposes of sec_1_752-6t the assumption of which by ad fx trading fund llc shall reduce the purported partner’s basis in ad fx trading fund llc in the amount of dollar_figure for michael e napoliello jr but not below the fair_market_value of the purported partnership_interest it is determined that neither ad fx trading fund llc nor its purported partners entered into the option s positions or purchase the foreign_currency or stock with a profit_motive for purposes of sec_165 it is determined that even if the foreign_currency option s are treated as having been contributed to ad fx trading fund llc the amount treated as contributed by the partners under sec_722 of the internal_revenue_code is reduced by the amounts received by the contributing partners from the contemporaneous sales of the call option s to the same counter-party thus the basis of the contributed option s is reduced both in the hands of the contributing partners and ad fx trading fund llc consequently any corresponding claimed increases in the outside_basis in ad fx trading fund llc resulting from the contributions of the foreign_currency option s are disallowed it is determined that the adjusted bases of the long call positions purchased call options and other contributions purportedly contributed by the partners to ad fx trading fund llc has not been established under sec_723 it is consequently determined that the partners of ad fx trading fund llc have not established adjusted bases in their respective partnership interests in an amount greater than zero -0- it is further determined that in the case of a sale exchange or liquidation of ad fx trading fund llc partners’ partnership interests neither the purported partnership nor its purported partners have established that the bases of the partners’ partnership interests were greater than zero for purposes of determining gain_or_loss to such partners from the sale exchange or liquidation of such partnership_interest
